UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4855


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS EDWARD NORMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:07-cr-01467-HFF-36)


Submitted:   September 30, 2010           Decided:   October 21, 2010


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney W. Richey, RICHEY AND RICHEY, Greenville, South Carolina,
for Appellant.    William N. Nettles, United States Attorney,
William J. Watkins, Jr., Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Thomas Edward

Norman    pled      guilty   to    conspiracy    to   possess    with   intent   to

distribute five kilograms or more of cocaine and fifty grams or

more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), 846 (2006).             He received a within-Guidelines sentence

of 84 months’ imprisonment.              On appeal, his attorney filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning      whether     Norman’s    sentence     is   reasonable.      Norman

filed a pro se supplemental brief.                Pursuant to our review of

the case under Anders, we directed counsel for Norman to file a

merits brief, advising counsel that specific attention should be

paid     to   the    issue    of     whether    the   district    court’s   brief

reasoning for choosing the imposed sentence rendered Norman’s

sentence       procedurally         unreasonable.           Norman’s     attorney

subsequently filed a merits brief arguing that the sentencing

court     failed     to   make     an   individualized      assessment    and    to

sufficiently explain its reasoning for the chosen sentence in

light of the 18 U.S.C. § 3553(a) (2006) factors.                  The Government

filed a response, arguing that the error, if any, was harmless.

We affirm.

              We review a sentence imposed by the district court for

reasonableness under an abuse-of-discretion standard.                     Gall v.

United States, 552 U.S. 38, 51 (2007).                 The first step in this

                                          2
review   requires       the   court    to    ensure      that     the    district       court

committed no significant procedural error, such as improperly

calculating       the    Guidelines        range,       failing     to       consider     the

§ 3553(a) factors, or failing to adequately explain the chosen

sentence.     United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).     We then consider the substantive reasonableness of the

sentence    imposed,      taking      into       account    the     totality       of    the

circumstances.          Gall, 552 U.S. at 51.               On appeal, we presume

that a sentence within a properly calculated guideline range is

reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

            Norman       argues     that      his       sentence        is    procedurally

unreasonable because the district court did not mention any of

the § 3553(a) factors or explain the sentence it imposed with an

individualized      assessment        of    how    the    factors       applied    in     his

case.    Norman preserved the issue by arguing in the district

court for a sentence below the advisory Guidelines range.                                See

United States v. Lynn, 592 F.3d 572, 577-78 (4th Cir. 2010).

“[I]f a party repeats on appeal a claim of procedural sentencing

error . . . which it has made before the district court, we

review for abuse of discretion” and will reverse unless we can

conclude “that the error was harmless.”                   Id. at 576.

            The    district       court     is    not    required       to    “robotically

tick through § 3553(a)’s every subsection.”                         United States v.

                                             3
Johnson,   445    F.3d   339,   345    (4th       Cir.    2006).        However,   the

district   court    must    “place     on    the     record      an    individualized

assessment based on the particular facts of the case before it.

This individualized assessment need not be elaborate or lengthy,

but it must provide a rationale tailored to the particular case

at hand and adequate to permit meaningful appellate review.”

Carter, 564 F.3d at 330 (internal quotation marks, footnote, and

citation omitted).         This is true even when the district court

sentences a defendant within the applicable Guidelines range.

Id.   An extensive explanation is not required as long as the

appellate court is satisfied “‘that [the district court] has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’”                         United

States v. Engle, 592 F.3d 495, 500 (4th Cir. 2010) (quoting

Rita v. United States, 551 U.S. 338, 356 (2007)), petition for

cert. filed, 78 U.S.L.W. 3764 (U.S. 2010) (No. 09-1512).

           The    Government    contends          that,   even    if    the   district

court failed to adequately explain the sentence it imposed in

light of the § 3553(a) factors, any error was harmless because

the   record     establishes    that        the    district      court    considered

Norman’s request for a lenient sentence based on his allegedly

minor role in the offense.           The Government further argues it is

unrealistic to conclude that any further explicit analysis by

the district court would have resulted in a shorter sentence.

                                        4
             Norman asked for a below-Guidelines sentence based on

his claim he was a minor participant.                        The Government responded;

the court invited the probation officer’s input; and the court

participated      in    the       exchange      and        debate.      The   court      then

explicitly       stated       that       it   rejected        Norman’s      minor    player

argument, thereby not warranting a below-Guidelines sentence.

             Our review of the record convinces us the Government

is correct, and that any error in this case was harmless.                                 See

Lynn,    592     F.3d    at       582;    see       also     Rita,    551   U.S.    at   359

(“Where . . . the record makes clear that the sentencing judge

considered the evidence and arguments, we do not believe the law

requires the judge to write more extensively.”); United States

v. Boulware, 604 F.3d 832, 838 (4th Cir. 2010) (procedural error

is    harmless    if    it    did    not      have    a     substantial     and    injurious

effect or influence on the result and this court can say with

fair assurance that the district court’s explicit consideration

of    the    defendant’s          arguments         would     not    have   affected      the

sentence       imposed).           Furthermore,            Norman’s    within-Guidelines

sentence is presumptively reasonable on appeal, and Norman has

not rebutted that presumption.                       See United States v. Montes-

Pineda, 445 F.3d 375, 379 (4th Cir. 2006) (stating presumption

may     be   rebutted        by    showing      sentence        is    unreasonable       when

measured against the § 3553(a) factors).



                                                5
            In accordance with Anders, we have thoroughly reviewed

the record for any other meritorious issues and have found none.

We reject Norman’s claims in his pro se supplemental briefs as

non-meritorious.        We accordingly affirm Norman’s conviction and

sentence.        This court requires that counsel inform Norman, in

writing,    of    his   right     to    petition    the   Supreme    Court    of   the

United States for further review.                   If Norman requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy of the motion was served on Norman.                        We dispense with

oral   argument      because      the    facts     and    legal    contentions     are

adequately       presented   in    the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           6